Ingraham, P. J.:
The charges in this case relate to two clients by whom the respondent had been retained to procure divorces and to perform other professional services. These charges show persistent misrepresentations by the respondent to his clients, a charge for services which he never performed, misapplication of his clients’ money, false statements *845to his clients and a general neglect of his clients’ interests. The referee, after a thorough investigation, in a detailed and careful report, has found the charges against the respondent sustained, and with that report we concur. It is useless to detail the facts in this case as they are set forth in full in the referee’s report. There is presented an extreme case of a lawyer undertaking to perform services for his clients, for which he was paid and which he neglected for years with continued misrepresentations in relation thereto, getting money from his clients for fictitious claims for disbursements and expenses, failing to render any services of any value to his clients, and generally failing in the performance of his duties to his clients and to the court. The respondent’s explanations are frivolous and were expressly disbelieved by the referee. The respondent has been a lawyer for upwards of twenty-five years. His whole conduct is unprofessional and shows an entire disregard for the interest of his clients, and it is clear that a man guilty of the practice detailed in the referee’s report should not remain a member of the profession. The respondent is, therefore, disbarred. McLaughlin, Laughlin, Clarke and Scott, JJ., concurred. Respondent disbarred. Order to be settled on notice.